Citation Nr: 0624329	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  94-36 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals, including 
scars, of a left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1972 to May 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Newark, New 
Jersey, which denied claims for service connection for 
residuals of scrotum and left hand injuries.  During the 
pendency of this appeal, the veteran's claims file (c-file) 
was transferred to the RO in Baltimore, Maryland, and that 
office forwarded the appeal to the Board.

In April 2003, the Board denied the veteran's scrotum claim.  
Later that month, the Board undertook additional development 
of the remaining claim concerning the left hand, pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, in May 2003, 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the portion of 38 C.F.R. § 19.9 
providing that the Board could develop and consider 
additional evidence without having to remand the case to the 
RO.  Consequently, in August 2003 the Board remanded the case 
to the RO (via the Appeals Management Center (AMC)) to 
consider any additional evidence that had been obtained, and 
to provide the veteran another opportunity to identify all 
military and non-military medical providers who had treated 
him for a left hand injury during service.  The AMC 
thereafter continued the denial of the veteran's claim and 
returned the case to the Board.

The Board also notes that, through his October 2004 
correspondence, the veteran raised the additional issue of 
entitlement to service connection for a          psychiatric 
disorder.  This additional claim, however, is not currently 
before the Board.  See 38 C.F.R. § 20.200 (2005).  It has not 
been adjudicated by the RO in the first instance, much less 
denied and timely appealed, so it is referred to the RO for 
appropriate development and consideration.




FINDINGS OF FACT

1.	The RO has undertaken the appropriate measures to apprise 
the veteran of the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for service connection for residuals, including scars,       
of a left hand injury.  Moreover, all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.  

2.	There is no persuasive evidence establishing the veteran 
sustained a left hand injury during service, or other 
competent evidence showing that any current left hand 
condition, including scarring, is the result of an injury in 
service.


CONCLUSION OF LAW

The veteran does not have any residuals, including scars, of 
a left hand injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159              
and 3.326 (2005).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,             a schedular 
or extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).


While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirements set forth concerning 
the VCAA and its attendant duty to notify and assist, 
regarding a pending claim for compensation or other benefits, 
the veteran has been provided with a December 2004 VCAA 
notice letter and June 2006 supplemental statement of the 
case (SSOC) that sufficiently informed him of the procedures 
in effect for the evidentiary development of his claim.  The 
December 2004 correspondence, issued by the AMC following the 
Board's August 2003 remand of the claim presently under 
consideration, explained to the veteran the general type of 
evidence which he needed to provide in order to substantiate 
his claim, per the first standard under the Pelegrini II 
criteria for comprehensive VCAA notice.  The June 2006 SSOC 
presented a more detailed description of the evidence 
required to support his claim, including that which was 
necessary to satisfy the individual elements of a valid claim 
for service connection.   

The December 2004 letter also provided information with 
respect to the mutual obligation between VA and the veteran 
to obtain additional evidence relevant to the disposition of 
his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  In this respect, the AMC enclosed with this letter 
copies of VA 21-4142 (Authorization and Consent to Release of 
Information), upon which he could identify any sources of 
additional medical evidence which had not been obtained.  
Also, that correspondence requested that he identify all 
military and non-military medical providers who had treated 
him for a left hand injury during service, including, but not 
limited to, a 1972 medical record that he had shown to a VA 
physician who examined him in August 1994, in connection with 
the veteran's report at that time that he had sustained a 
laceration injury to the hand in service.  Hence, there was 
adequate notice information to meet the second and third 
elements of the Pelegrini II analysis.  

Also, the above-referenced VCAA notice letter included 
language requesting that   if the veteran had any additional 
evidence in his possession that pertained to his claim, to 
please forward this to the AMC.  So that correspondence 
effectively met the fourth and final requirement under 
Pelegrini II as to the appropriate content of VCAA notice.  

Furthermore, the June 2006 SSOC issued to the veteran 
included an addendum that set forth a comprehensive 
explanation of the disability rating and effective date 
elements of a claim on appeal for VA benefits, consistent 
with the recent holding   in Dingess/Hartman.  Thus, the 
veteran has been sufficiently apprised of the disability 
rating and effective date elements of his claim, as required 
under the Dingess/Hartman decision.  In any event, the notice 
information provided as to the evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is not determinative in this case 
because the Board will conclude below that the preponderance 
of the evidence is against the veteran's underlying claim for 
service connection, so in turn any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The next relevant consideration with regard to the 
sufficiency of the VCAA     notice provided to the veteran, 
after review of the content of the notice,                     
is whether that information was provided to him in a timely 
manner.                       In this instance, the relevant 
December 2004 notice letter (followed by the         June 
2006 SSOC addressing the recent holding in the 
Dingess/Hartman decision), was issued well after the RO's 
September 1994 rating decision that represented the initial 
adjudication of the claim on appeal for residuals of a left 
hand injury.  
This was not in accordance with the preferred sequence of 
events specified in Pelegrini II -- i.e., VCAA letter prior 
to the initial adjudication of the claim.      But keep in 
mind that the VCAA had not yet been enacted at the time of 
that September 1994 RO decision; Congress did not pass the 
VCAA until several years later - in November 2000.  So the 
RO obviously could not have complied with the requirement 
that VCAA notice precede the initial adjudication of the 
claim because the VCAA did not yet even exist.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  Moreover, in Pelegrini II the Court 
clarified that in cases, as here, where the VCAA notices were 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
  
The record reflects that the RO has taken appropriate 
measures to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Subsequent to the 
AMC's December 2004 notice letter, the veteran had ample 
opportunity to respond with any additional evidence or 
information prior to the issuance of the June 2006 SSOC 
continuing the denial of his claim.  He has not since 
responded to this letter, including through providing any of 
the information specifically requested that pertained to the 
dates and medical providers for all instances of in-service 
treatment for a left hand injury, the provision that was 
included therein pursuant to the Board's August 2003 remand 
request.                  For these reasons, the Board finds 
that regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield,                    19 Vet. 
App. at 128, rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained his service medical records 
(SMRs), and his VA outpatient and hospitalization records 
over a period of more than a decade.  While in March 2006 the 
RO (AMC) received a response from the National Personnel 
Records Center (NPRC) that a search of its database for any 
additional outpatient records from service could not be 
completed, without further identifying information on the 
last treatment facility the veteran attended, the absence of 
such records cannot have a detrimental impact upon this case 
inasmuch as the record does not suggest there are any further 
in-service medical records outstanding, other than those so 
far obtained.  So the absence of further attempts to obtain 
these records would not have any prejudicial effect on the 
continued adjudication of and eventual decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has also arranged for the veteran to undergo VA 
examinations in connection with the claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In support 
of his claim, the veteran has submitted various personal 
statements, including a lay statement from an individual with 
whom he served.  He has not at any point requested the 
opportunity to testify at a hearing in support of his claim. 
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.











Governing Laws, Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi,                        15 Vet. App. 143, 
148-49 (2001). 

Upon consideration of all evidence pertaining to the 
veteran's claimed residuals     of a left hand injury, 
including scars, and with emphasis in particular upon the 
determination as to whether any such condition was incurred 
during military service, the requirements for service 
connection have not been met.  The medical evidence of 
evaluation for a left hand disorder, regarding the veteran's 
condition subsequent to service, indicates that VA 
examination in August 1994 showed healed scars on the third 
and fourth digits of the left hand, status-post laceration, 
with diminished sensation in the left fingers distal to 
healed scars (the presence of scars and related conditions 
was confirmed on examination in December 1998).  


While these findings show the existence of the claimed 
disability, the record must still establish this condition is 
medically linked to the veteran's military service to show 
his entitlement to service connection.  

In resolving this issue of a potential medical relationship 
to service, discussion is warranted as to whether a 
precipitating injury was shown to have occurred therein.  
The veteran alleges that he sustained a left hand injury 
during service when he fell from a ladder, located on board 
the Navy ship where he was stationed.  He says that he 
received medical attention for this injury from a corpsmen 
and required sutures to treat the wound.  During the course 
of the August 1994 VA examination, he offered further details 
pertaining to a hand injury, and ostensibly related to the 
earlier claimed incident (i.e., involving a fall in service), 
stating that while working aboard ship his left hand became 
entangled in a rope line, causing a laceration to  the hand.  
Also, he has provided an October 1993 statement from an 
individual with whom he previously served, indicating that he 
recalled that in 1973, while he and the veteran were working 
on deck, the veteran fell off a ladder and injured his      
left hand and fingers.  

The veteran and his former service comrade are both 
competent, even as laymen,      to provide their own accounts 
of the underlying incident of the veteran's in-service fall 
while on active duty.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)      (discussing competence of claimant who is 
a layperson to provide own observations on certain matters 
that do not require a medical background); Layno v. Brown,        
6 Vet. App. 465, 469-70 (1994).  That notwithstanding, the 
veteran's service medical records provide a direct, 
contemporaneous and ultimately,      highly probative account 
of the extent of any injuries sustained from events 
similar to those he alleges, which unfortunately do not show 
any identifiable left hand injury to have occurred.   

Specifically, the SMRs include an outpatient treatment report 
from April 1973 indicating the veteran had fallen from the 
U.S.S. Pensacola, the ship on which he was stationed, into 
shallow water, landing on his head.  He complained at that 
time of headaches and pain in his neck and back.  Objective 
physical examination results were within normal limits.  
During a June 1973 follow-up evaluation, he reported 
continuing to experience back and neck pain; range of motion 
in these areas was unaffected.  Also of record is a November 
1973 report of an incident in which the veteran hit a gun 
mount on deck and, afterwards, complained of some pain in his 
left lower quadrant.  These reports, notably, do not contain 
any reference to complaints or diagnosis of a left hand 
condition - much less as a residual of injury.  The report 
of the veteran's May 1975 military separation examination 
also does not document any physical condition referable to 
his left hand.

In reference to the potential likelihood of a relevant in-
service injury having transpired as described, all relevant 
evidence of record may be evaluated on           its merits, 
to include making requisite determinations as to credibility 
of evidence, as appropriate.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).         Here, the veteran's SMRs 
provide a detailed account of any complaints or injuries due 
to the documented April 1973 incident involving a fall, and 
as stated, show no indication of a left hand injury.  The 
particular injury alleged, which was explained to have 
required application of sutures, is of the type that it would 
be reasonably expected to have been listed in accompanying 
treatment reports -- including on any of several follow-up 
evaluations, but none of these reports yields evidence of a 
left hand condition.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
consideration of "negative evidence," i.e., that which 
tends to disprove the existence of an alleged fact).  See, 
too, Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) 
(contemporaneous medical evidence more significant in 
portraying in-service events that evidence obtained well 
after service).  

Review of the veteran's own reported history, by comparison, 
should account for the fact that he provided this version of 
events, along with a corroborative statement, nearly 20 years 
post-service and in connection with a claim for compensation 
benefits.  This must be taken into consideration in making a         
well-supported credibility determination.  It is also 
noteworthy that he has identified one or more in-service 
events that allegedly caused or contributed to a left hand 
injury, but that the underlying incidents of having injured 
himself falling from a ladder and/or through proximity to a 
rope line, are not themselves definitively reflected in his 
records, which instead indicate only having sustained a fall 
from the deck of a ship into water.  See Cartright v. 
Derwinksi, 2 Vet. App. 24, 25 (1991) (in taking into 
consideration a claimant's statements, the Board may evaluate 
the extent to which self-interest is inherent in such 
statements); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the 
Board is not required to accept a veteran's uncorroborated 
testimony that is in conflict with service medical records).

In addition, when previously considering this claim in August 
2003, the Board included as one of its remand directives that 
the veteran receive an additional opportunity to identify all 
military and non-military medical providers who had treated 
him for the condition claimed, to ensure there was no 
objective record of a left hand injury not yet obtained.  
This request for information, later set forth through the 
AMC's December 2004 notice letter to him, explained that any 
useful information would include the 1972 medical record that 
he supposedly had provided to the 1994 VA examiner concerning 
a hand injury due to becoming entangled in a rope line.  But 
the veteran has not responded to this inquiry for further 
supporting evidence and information.   

Based upon the above, the more probative history regarding a 
left hand injury as claimed weighs against such an incident 
having occurred.  Significant, also, is that the post-service 
medical evidence lacks any showing of treatment for possible     
left hand-injury residuals since separation from military 
service, up until the  August 1994 VA examination report -- 
and hence, does not indicate continuity of symptomatology 
since military service.  See 38 C.F.R. § 3.303(c).  And while 
that examiner provided in his report the veteran's own 
account of an injury during service, this represented the 
veteran's subjective history, but not an objective 
determination.  See e.g., LeShore v. Brown, 8 Vet. App. 406, 
409 (1995)  ("Evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' ...[and] a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional.").  The relevant objective sources of    
medical history, as explained, do not tend to support the 
occurrence of that specific type of injury resulting in the 
condition claimed. 

For these reasons, the preponderance of the evidence is 
unfavorable with regard     to the veteran's claim for 
service connection for residuals, including scars, of a    
left hand injury.  The benefit-of-the-doubt doctrine does not 
apply, and accordingly, the claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).    


ORDER

The claim for service connection for residuals, including 
scars, of a left hand injury is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


